1 N.Y.2d 663 (1956)
In the Matter of Harry S. Kieval, Appellant,
v.
Lewis A. Wilson, as Commissioner of Education of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 11, 1956.
Decided February 17, 1956.
Benjamin M. Zelman for appellant.
Peter Campbell Brown, Corporation Counsel (Edward J. McLaughlin, Seymour B. Quel and Joseph F. Gibbons of counsel), for board of higher education of the City of New York, respondent.
Charles A. Brind, Jr., John P. Jehu, Elizabeth M. Eastman and George B. Farrington for Lewis A. Wilson, Commissioner of Education of the State of New York, respondent.
Concur: CONWAY, Ch. J., DESMOND, FULD, FROESSEL and VAN VOORHIS, JJ. Taking no part: DYE and BURKE, JJ.
Appeal dismissed upon the ground that no substantial constitutional question is involved. No opinion.